 



Exhibit 10.3

TARRAGON REALTY INVESTORS, INC.
OMNIBUS PLAN

SECTION 1. Purpose of the Plan

     1.1 Tarragon Realty Investors, Inc. (the “Company”) hereby adopts this
Omnibus Plan (the “Plan”), intended to promote the interests of the Company by
providing employees of the Company with appropriate incentives and rewards to
encourage them to enter into and continue in the employ of the Company and to
acquire a proprietary interest in the long-term success of the Company; and to
reward officers, other employees, consultants, and directors in fulfilling their
responsibilities for long-range achievements.

SECTION 2. Definitions

     2.1 As used in the Plan, the following definitions apply:

     a. “Affiliate” means an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act.

     b. “Agreement” shall mean the written agreement between the Company and a
Participant evidencing an Award.

     c. “Award” means any Option, Restricted Stock, Stock Appreciation Right, or
Other Stock-Based Award granted under the Plan.

     d. “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.

     e. “Board” shall mean the Board of Directors of the Company.

     f. “Cause” shall mean:

     1. The willful and continued failure by the Participant substantially to
perform his or her duties and obligations to the Company (other than any such
failure resulting from his or her incapacity due to physical or mental illness);

     2. The willful engaging by the Participant in misconduct which is
materially injurious to the Company;

     3. The commission by the Participant of a felony; or

1



--------------------------------------------------------------------------------



 



     4. The commission by the Participant of a crime against the Company that is
materially injurious to the Company.

     For purposes of this Section 2(f), no act, or failure to act, on a
Participant’s part shall be considered “willful” unless done, or omitted to be
done, by the Participant in bad faith and without reasonable belief that his or
her action or omission was in the best interest of the Company. Determination of
Cause shall be made by the Committee in its sole discretion.

     g. “Change in Control” shall be deemed to occur (i) upon the approval by
the Board (or if approval of the Board is not required as a matter of law, the
Shareholders of the Company) of (A) any consolidation or merger of the Company
in which the Company is not the continuing or surviving entity or pursuant to
which the Shares would be converted into cash, securities or other property
other than a merger in which the holders of the Shares immediately prior to the
merger will have the same proportionate ownership of the Shares of the surviving
entity immediately after the merger, (B) any sale, lease, exchange, or other
transfer (in one transaction or a series of related transactions) of all or
substantially all the assets of the Company, or (C) adoption of any plan or
proposal for the liquidation or dissolution of the Company, (ii) when any
“person” (as defined in Section 13(d) of the Exchange Act), other than the
Company or any Subsidiary or employee benefit plan or trust maintained by the
Company, shall become the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of more than 20% of the Shares
outstanding at the time, without the prior approval of the Board, or (iii) at
any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board shall cease for any reason to
constitute at least a majority thereof, unless the election or the nomination
for election by the Shareholders of each new Director during such two-year
period was approved by a vote of at least two-thirds of the Directors then still
in office who were Directors at the beginning of such two-year period.

     h. “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.

     i. “Committee” means the committee established by the Board to administer
the Plan, the composition of which shall at all times satisfy the provisions of
Section 162(m) of the Code. Each member of the Committee shall be a Non-Employee
Director as defined in Rule 16b-3 under the Exchange Act.

     j. “Company” means Tarragon Realty Investors, Inc., a corporation organized
under the laws of the State of Nevada or any of its predecessors or successors.

     k. “Deferred Shares” shall be awards made pursuant to Section 10 of the
Plan or the right to receive Common Stock in lieu of cash thereof at the end of
specified time period.

2



--------------------------------------------------------------------------------



 



     l. “Director” shall mean a member of the Board.

     m. “Disability” shall mean:

     1. Any physical or mental condition that would qualify a Participant for a
disability benefit under the long-term disability plan maintained by the Company
and applicable to him or her;

     2. When used in connection with the exercise of an Incentive Stock Option
following termination of employment, disability within the meaning of
Section 422(e)(3) of the Code; or

     3. Such other condition as may be determined in the sole discretion of the
Committee to constitute Disability.

     n. “Effective Date” shall mean the date of the Plan’s adoption by the Board
of Directors subject to approval of the Plan by shareholders.

     o. “Employee” shall mean any full-time employee of the Company or its
Subsidiaries (including Directors who are otherwise employed on a full-time
basis by the Company or its Subsidiaries) and consultants to the Company.

     p. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

     q. “Executive Officer” shall have the meaning set forth in Rule 3b-7
promulgated under the Exchange Act.

     r. “Fair Market Value” of the Common Stock on a given date shall be based
upon either:

     1. If the Common Stock is listed on a national securities exchange or
quoted in an interdealer quotation system, the last sales price or, if
unavailable, the average of the closing bid and asked prices per share of the
Common Stock on such date (or, if there was no trading or quotation in the
Common Stock on such date, on the next preceding date on which there was trading
or quotation) as provided by one of such organizations; or

     2. If the Common Stock is not listed on a national securities exchange or
quoted in an interdealer quotation system, the price will be equal to the
Company’s fair market value, as determined by the Committee in good faith based
upon the best available facts and circumstances at the time.

     s. “Incentive Stock Option” shall mean an Option that is an “incentive
stock option” within the meaning of Section 422 of the Code, or any

3



--------------------------------------------------------------------------------



 



successor provision, and that is designated by the Committee as an Incentive
Stock Option.

     t. “Issue Date” shall mean the date established by the Company on which
certificates representing Restricted Stock shall be issued by the Company
pursuant to the terms of Section 8.6.

     u. “Non-Employee Director” shall mean a member of the Board who is not and
has never been an employee of the Company.

     v. “Non-Qualified Stock Option” shall mean an Option other than an
Incentive Stock Option.

     w. “Option” shall mean an option to purchase a number of shares of Stock
granted pursuant to Section 7.

     x. “Other Stock-Based Award” shall mean an award granted pursuant to
Section 10 hereof.

     y. “Partial Exercise” shall mean an exercise of an Award for less than the
full extent permitted at the time of such exercise.

     z. “Participant” shall mean:

     1. an Employee of the Company to whom an Award is granted pursuant to the
Plan; and

     2. upon the death of an individual described in (1), his or her successors,
heirs, executors and administrators, as the case may be.

     aa. “Performance Goals” means performance goals based on one or more of the
following criteria:

     1. Pre-tax income or after-tax income;

     2. Operating profit;

     3. Return on equity, assets, capital or investment;

     4. Earnings or book value per share;

     5. Sales or revenues;

     6. Operating expenses;

     7. Stock price appreciation; and

4



--------------------------------------------------------------------------------



 



     8. Implementation or completion of critical projects or processes.

     Where applicable, the Performance Goals may be expressed in terms of
attaining a specified level of the particular criteria or the attainment of a
percentage increase or decrease in the particular criteria, and may be applied
to one or more of the Company, a Subsidiary or Affiliate, or a division or
strategic business unit of the Company, or may be applied to the performance of
the Company relative to a market index, a group of other companies or a
combination thereof, all as determined by the Committee.

     The Performance Goals may include a threshold level of performance below
which no vesting will occur, levels of performance at which specified vesting
will occur, and a maximum level of performance at which full vesting will occur.

     Each of the foregoing Performance Goals shall be determined in accordance
with generally accepted accounting principles and shall be subject to
certification by the Committee; provided that the Committee shall have the
authority to make equitable adjustments to the Performance Goals in recognition
of unusual or non-recurring events affecting the Company or any Subsidiary or
Affiliate or the financial statements of the Company or any Subsidiary or
Affiliate, in response to changes in applicable laws or regulations, or to
account for items of gain, loss or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles.

     bb. “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include:

     1. The Company;

     2. A trustee or other fiduciary holding securities under an employee
benefit plan of the Company;

     3. An underwriter temporarily holding securities pursuant to an offering of
such securities; or

     4. A corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of shares of
Stock of the Company.

     cc. “Plan” means this Tarragon Omnibus Plan, as amended from time to time.

     dd. “Reload Option” shall mean a Non-Qualified Stock Option granted
pursuant to Section 7.3(f).

5



--------------------------------------------------------------------------------



 



     ee. “Restricted Stock” shall mean a share of Stock which is granted
pursuant to the terms of Section 8 hereof and which is subject to the
restrictions set forth in Section 8.4.

     ff. “Rule 16b-3” shall mean the Rule 16b-3 promulgated under the Exchange
Act, as amended from time to time.

     gg. “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.

     hh. “Stock” means shares of the common stock, par value $.01 per share, of
the Company.

     ii. “Stock Appreciation Right” or “SAR” shall mean an Award granted
pursuant to the terms of Section 9 hereof, which confers on the Participant a
right to receive, upon exercise thereof, the excess of (i) the Fair Market Value
of one share of Stock on the date of exercise over (ii) the grant price of the
SAR, payable in cash or shares of Stock.

     jj. “Subsidiary” shall mean an entity, in which the Company owns, directly
or indirectly, through subsidiaries, at least 50 percent of the total combined
voting power of all classes of equity, or any other entity (including, but not
limited to, partnerships and join ventures) in which the Company owns at least
50 percent of the combined equity thereof. In the event that applicable law
permits the ownership of less than 50 percent of the total combined voting power
of all classes of equity to constitute a “Subsidiary,” then the requirement of
50 percent ownership in this definition shall be lowered to the lowest level
permitted under applicable law; provided, however, in no event shall
“Subsidiary” mean any entity which is not a “subsidiary” within in the meaning
of Code 424(f).

     kk. “Vesting Date” shall mean the date established by the Committee on
which Restricted Stock may vest.

SECTION 3. Types of Awards Covered

     3.1 The Committee may grant Options, Restricted Stock, Stock Appreciation
Rights, and Other Stock-Based Awards, in such amounts and with such terms and
conditions as the Committee shall determine, subject to the provisions of the
Plan.

     3.2 Each Award granted under the Plan shall be evidenced by an Agreement
which shall contain such provisions as the Committee may in its sole discretion
deem necessary or desirable.

     3.3 By accepting an Award, a Participant thereby agrees that the award
shall be subject to all of the terms and provisions of the Plan and the
applicable Agreement.

6



--------------------------------------------------------------------------------



 



SECTION 4. Administration

     4.1 The Committee shall administer the Plan. The Committee shall have the
authority in its sole discretion, subject to and not inconsistent with the
express provisions of the Plan, to administer the Plan and to exercise all the
powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to:

     a. Grant Awards;

     b. Determine the persons to whom and the time or times at which Awards
shall be granted;

     c. Determine the type and number of Awards to be granted, the number of
shares of Stock to which an Award may relate and the terms, conditions,
restrictions and/or Performance Goals relating to any Award;

     d. Determine whether, to what extent, and under what circumstances an Award
may be settled, canceled, forfeited, exchanged, or surrendered;

     e. Make adjustments in the Performance Goals in recognition of unusual or
non-recurring events affecting the Company or the financial statements of the
Company (to the extent not inconsistent with Section 162[m] of the Code, if
applicable), or in response to changes in applicable laws, regulations, or
accounting principles;

     f. Construe and interpret the Plan and any Award;

     g. Prescribe, amend and rescind rules and regulations relating to the Plan;

     h. Determine the terms and provisions of Agreements; and

     i. Make all other determinations deemed necessary or advisable for the
administration of the Plan.

     4.2 The Committee may, in its absolute discretion, without amendment to the
Plan,

     a. Accelerate the date on which any Option granted under the plan becomes
exercisable, waive or amend the operation of Plan provisions respecting exercise
after termination of employment or otherwise adjust any of the terms of such
Option;

     b. Accelerate the Vesting Date or waive any condition imposed hereunder
with respect to any Restricted Stock; and

     c. Otherwise adjust any of the terms applicable to any Award; provided,
however, in each case, that in the event of the occurrence of a Change

7



--------------------------------------------------------------------------------



 



in Control, the provisions of Section 12 hereof shall govern the vesting and
exercise schedule of any Award granted hereunder.

     4.3 No member of the Committee shall be liable for any action, omission or
determination relating to the Plan, and the Company shall indemnify (to the
extent permitted under Nevada law) and hold harmless each member of the
Committee and each other Director or Employee of the Company to whom any duty or
power relating to the administration or interpretation of the Plan has been
delegated against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim with the approval of the
Committee) arising out of any action, omission or determination relating to the
Plan, unless, in either case, such action, omission or determination was taken
or made by such a member, Director or Employee in bad faith and without
reasonable belief that it was in the best interests of the Company.

     4.4 The Committee may employ such legal counsel and consultants as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel or consultant and any computation received from
any such consultant. The Committee shall keep minutes of its actions under the
Plan.

SECTION 5. Eligibility

     5.1 Incentive Stock Options shall be granted only to employees (including
officers and directors who are also employees) of the Company, its parent or any
of its Subsidiaries. All other Awards may be granted to officers, independent
contractors, key employees and non-employee directors of the Company or of any
of its Subsidiaries and Affiliates.

     5.2 An Employee or Non-Employee Director who has been granted an Award in
one year shall not necessarily be entitled to be granted Awards in subsequent
years.

SECTION 6. Shares of Stock Subject to the Plan

     6.1 The maximum number of shares of Stock reserved for the grant or
settlement of Awards under the Plan shall be at least 2,000,000 and will
represent approximately 20% of the total shares outstanding. As the total shares
outstanding increase (which limit shall be determined without considering as
outstanding any shares that are the subject of any unexercised options under the
Plan or any other option plan of the Company or any Shares owned by the Company
or any of its subsidiaries) such shares available for issuance under the plan
shall automatically increase proportionately; provided, however, that the
maximum number of Shares for which Incentive Stock Options may be granted under
the Plan shall not exceed 1,000,000 Shares (which number is subject to
adjustment as provided in Section 6.3). The number of shares of Common Stock
reserved under the Plan shall not be less than the total number of shares
granted, whether exercised or unexercised for all Awards under the Plan.

     6.2 No more than 1,000,000 shares of Stock may be awarded in respect of
Options, no more than 300,000 shares of Stock may be awarded in respect of
Restricted Stock and no more than 100,000 shares of Stock may be awarded in
respect of Other Stock-Based Awards to a single individual in any given year
during the life of the Plan, which amounts shall be subject to

8



--------------------------------------------------------------------------------



 



adjustment as provided herein. Determinations made in respect of the limitation
set forth in the preceding sentence shall be made in a manner consistent with
Section 162(m) of the Code.

     6.3 Such shares may, in whole or in part, be authorized but unissued shares
or shares that shall have been or may be reacquired by the Company in the open
market, in private transactions or otherwise. If any shares subject to an Award
are forfeited, cancelled, exchanged or surrendered or if an Award otherwise
terminates or expires without a distribution of shares to the holder of such
Award, the shares of Stock with respect to such Award shall, to the extent of
any such forfeiture, cancellation, exchange, surrender, termination or
expiration, again be available for Awards under the Plan.

     6.4 Except as provided in an Award Agreement, in the event that the
Committee shall determine that any dividend or other distribution (whether in
the form of cash, Stock, or other property), recapitalization, stock split,
reverse split, reorganization, merger, consolidation, spin-off, combination,
repurchase, or share exchange, or other similar corporate transaction or event,
affects the Stock such that an adjustment is appropriate in order to prevent
dilution or enlargement of the rights of holders of Awards under the Plan, then
the Committee shall make such equitable changes or adjustments as it deems
necessary or appropriate to any or all of

     a. the number and kind of shares of Stock or other property (including
cash) that may thereafter be issued in connection with Awards;

     b. the number and kind of shares of Stock or other property (including
cash) issued or issuable in respect of outstanding Awards;

     c. the exercise price, grant price, or purchase price relating to any
Award; provided that, with respect to Incentive Stock Options, such adjustment
shall be made in accordance with Section 424(h) of the Code;

     d. the Performance Goals; and

     e. the individual limitations applicable to Awards.

SECTION 7. Stock Options

     7.1 Each Option shall be clearly identified in the applicable Agreement as
either an Incentive Stock Option or a Non-Qualified Stock Option.

     7.2 Each Agreement with respect to an Option shall set forth the exercise
price per share of Stock payable by the grantee to the Company upon exercise of
the Option. The exercise price per share of Stock shall be determined by the
Committee; provided, however, that only in the case of Deferred Shares shall an
Option have an exercise price per share of Stock that is less than the Fair
Market Value of a share of Stock on the date the Option is granted.

     7.3 Term and Exercise of Options

     a. Unless the applicable Agreement provides otherwise, an Option shall
become cumulatively exercisable as to 20% percent of the shares of Stock

9



--------------------------------------------------------------------------------



 



covered thereby on each of the first, second, third, fourth and fifth
anniversaries of the date of grant. The Committee shall determine the expiration
date of each Option; provided, however, that no Option shall be exercisable more
than 10 years after the date of grant. Unless the applicable Agreement provides
otherwise and except in the event of a Change in Control, no Option shall be
exercisable prior to the first anniversary of the date of grant.

     b. An Option may be exercised for all or any portion of the Stock as to
which it is exercisable, provided that no Partial Exercise of an Option shall be
for an aggregate exercise price of less than $100.00. The Partial Exercise of an
Option shall not cause the expiration, termination or cancellation of the
remaining portion thereof.

     c. An Option shall be exercised by delivering notice to the Company,
directed to the attention of its Secretary. Such notice shall be accompanied by
a copy of the applicable Agreement, shall specify the number of shares of Stock
with respect to which the Option is being exercised and the effective date of
the proposed exercise and shall be signed by the Participant or other person
then having the right to exercise the Option. Payment for Stock purchased upon
the exercise of an Option shall be made on the effective date of such exercise
by one or a combination of the following means:

     i. In cash or by personal check, certified check, bank cashier’s check or
wire transfer.

     ii. Subject to the approval of the Committee, in Stock owned by the
Participant for at least six months prior to the date of exercise and valued at
their Fair Market Value on the effective date of such exercise.

     iii. Subject to the approval of the Committee, by delivery of an
irrevocable direction to a licensed securities broker acceptable to the Company
to sell shares of Stock and to deliver all or part of the sales proceeds to the
Company in payment of the Option Price and any withholding taxes described in
Section 12. Executive Officers and Directors will not be permitted to use this
cashless method of exercise described in this paragraph without the express
prior consent of the Company, and only to the extent permitted by law.

     iv. Subject to the approval of the Committee, by such other provision as
the Committee may from time to time authorize.

     d. Under Section 421(b) of the Code, each Participant shall notify the
Company of any disposition of Stock issued pursuant to the exercise of an
Incentive Stock Option under the circumstances described in Section 421(b) of
the Code (relating to certain disqualifying dispositions), within 10 days of
such disposition.

10



--------------------------------------------------------------------------------



 



     e. Certificates for Stock purchased upon the exercise of an Option shall be
issued in the name of the Participant or other person entitled to receive such
Stock, and delivered to the Participant or such other person as soon as
practicable following the effective date on which the Option is exercised.

     f. The Committee shall have the authority to specify, at the time of grant
or, with respect to Non-Qualified Stock Options, at or after the time of grant,
that a Participant shall be granted a new Non-Qualified Stock Option (a “Reload
Option”) for a number of shares of Stock equal to the number of shares of Stock
surrendered by the Participant upon exercise of all or a part of an Option in
the manner described in Section 7.3(c)(ii) above, subject to the availability of
Stock under the Plan at the time of such exercise; provided, however, that no
Reload Option shall be granted to a Non-Employee Director. Reload Options shall
be subject to such conditions as may be specified by the Committee in its
discretion, subject to the terms of the Plan.

     7.4 Limitations on Incentive Stock Options

     a. To the extent that the aggregate Fair Market Value of Stock of the
Company with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year under the Plan and any
other option plan of the Company (or any Subsidiary) shall exceed $100,000, such
Options shall be treated as Non-Qualified Stock Options. Such Fair Market Value
shall be determined as of the date on which each such Incentive Stock Option is
granted.

     b. No Incentive Stock Option may be granted to an individual if, at the
time of the proposed grant: such individual owns (or is attributed to own by
virtue of the Code) Stock possessing more than ten (10) percent of the total
combined voting power of all classes of stock of the Company or any Subsidiary
unless

     i. The exercise price of such Inventive Stock Option is at least
110 percent of the Fair Market Value of a share of Stock at the time such
Incentive Stock Option is granted; and

     ii. Such Incentive Stock Option is not exercisable after the expiration of
five years from the date such Incentive Stock Option is granted.

     7.5 Effect of Termination of Employment

     a. Unless the applicable Agreement provides otherwise, in the event that
the employment, directorship or consultancy (together, hereinafter referred to
as “employment”) of a Participant with the Company shall terminate for any
reason other than Cause, Disability or death,

     i. Options granted to such Participant, to the extent that they are
exercisable at the time of such termination, shall remain exercisable

11



--------------------------------------------------------------------------------



 



only until the date that is 90 calendar days after the date of such termination,
on which date they shall expire; and

     ii. Options granted to such Participant, to the extent not exercisable at
the time of such termination, shall expire at the close of business on the date
of such termination.

     iii. The 90-day period described in Section 7.5(a)(i) shall be extended to
one year from the date of such termination, in the event of the Participant’s
death during such 90-day period. Notwithstanding the foregoing, no Option shall
be exercisable after the expiration of its term.

     b. Unless the applicable Agreement provides otherwise, in the event that
the employment of a Participant with the Company shall terminate on account of
the Disability or death of the Participant,

     i. Options granted to such Participant, to the extent that they were
exercisable at the time of such termination, shall remain exercisable until the
first anniversary of such termination, on which date they shall expire, and

     ii. Options granted to such Participant, to the extent not exercisable at
the time of such termination, shall expire at the close of business on the date
of such termination; provided, however, that no Option shall be exercisable
after the expiration of its term.

     c. In the event of the termination of a Participant’s employment for Cause,
all then outstanding and unexercised Options granted to such Participant shall
expire as of the date of such termination.

SECTION 8. Restricted Stock

     8.1 At the time of the grant of Restricted Stock, the Committee shall
establish an Issue Date or Issue Dates and a Vesting Date or Vesting Dates with
respect to such shares of Restricted Stock. The Committee may divide such shares
of Restricted Stock into classes and assign a different Issue Date and/or
Vesting Date for each class. If the grantee is employed by the Company on an
Issue Date (which may be the date of grant), the specified number of shares of
Restricted Stock shall be issued in accordance with the provisions of
Section 8.6. Provided that all conditions to the vesting of Restricted Stock
imposed pursuant to Section 8.2 are satisfied, and except as provided in
Section 8.8, upon the occurrence of the Vesting Date with respect to Restricted
Stock, such Restricted Stock shall vest and the restrictions of Section 8.4
shall lapse.

     8.2 At the time of the grant of Restricted Stock, the Committee may impose
such restrictions or conditions to the vesting of such Restricted Stock as it,
in its absolute discretion, deems appropriate, including the attainment of
Performance Goals.

     8.3 If any Participant shall, in connection with the acquisition of Stock
under the Plan, make the election permitted under Section 83(b) of the Code
(i.e., an election to include in

12



--------------------------------------------------------------------------------



 



gross income in the year of transfer the amounts specified in Section 83[b]),
such Participant shall notify the Company of such election within 10 days of
filing notice of the election with the Internal Revenue Service, in addition to
any filing and a notification required pursuant to regulation issued under the
authority of Section 83(b) of the Code.

     8.4 Prior to the vesting of any Restricted Stock, no transfer of a
Participant’s rights with respect to such Restricted Stock, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted. Immediately
upon any attempt to transfer such rights, the Participant shall forfeit such
Restricted Stock, and all of the rights related thereto.

     8.5 The Committee in its discretion may require that any dividends or
distributions paid on Restricted Stock be held in escrow until all restrictions
on such Restricted Stock have lapsed.

     8.6 Issuance of Certificates

     a. Reasonably promptly after the Issue Date with respect to Restricted
Stock, the Company shall cause to be issued a certificate, registered in the
name of the Participant to whom such shares of Restricted Stock were granted,
evidencing such shares of Restricted Stock; provided that the Company shall not
cause such a certificate to be issued unless it has received a power of attorney
duly endorsed in blank with respect to such shares of Restricted Stock. Each
such certificate shall bear the following legend:

The transferability of this certificate and the stock represented hereby are
subject to the restrictions, terms and conditions (including forfeiture
provisions and restrictions against transfer) contained in the Tarragon Realty
Investors, Inc. omnibus plan and an agreement entered into between the
registered owner of such stock and Tarragon Realty Investors, Inc. A copy of the
omnibus plan and agreement is on file with the secretary of the company.

     Such legend shall not be removed until such Stock vests pursuant to the
terms hereof.

     b. The Company shall hold each certificate issued pursuant to this
Section 8.6, together with the powers relating to the Restricted Stock evidenced
by such certificate, unless the Committee determines otherwise.

     8.7 Upon vesting of any Restricted Stock pursuant to the terms hereof, the
restrictions of Section 8.4 shall lapse with respect to such Restricted Stock.
Reasonably promptly after any Restricted Stock vests, the Company shall cause to
be delivered to the Participant to whom such shares of Restricted Stock were
granted a certificate evidencing such Stock, free of the legend set forth in
Section 8.6.

     8.8 Subject to such other provision as the Committee may set forth in the
applicable Agreement, and to the Committee’s amendment authority pursuant to
Section 4, upon the termination of a Participant’s employment for any reason
other than Cause, any and all Stock to which restrictions on transferability
apply shall be immediately forfeited by the Participant and

13



--------------------------------------------------------------------------------



 



transferred to, and reacquired by, the Company; provided that if the Committee,
in its sole discretion, shall within thirty (30) days after such termination of
employment notify the Participant in writing of its decision not to terminate
the Participant’s rights in such shares of Stock, then the Participant shall
continue to be the owner of such shares of Stock subject to such continuing
restrictions as the Committee may prescribe in such notice.

     In the event of a forfeiture of Stock pursuant to this section, the Company
shall repay to the Participant (or the Participant’s estate) any amount paid by
the Participant for such shares of Stock. In the event that the Company requires
a return of Stock, it shall also have the right to require the return of all
dividends or distributions paid on such Stock, whether by termination of any
escrow arrangement under which such dividends or distributions are held or
otherwise.

     In the event of the termination of a Participant’s employment for Cause,
all shares of Restricted Stock granted to such Participant which have not vested
as of the date of such termination shall immediately be returned to the Company,
together with any dividends or distributions paid on such shares of Stock, in
return for which the Company shall repay to the Participant any amount paid by
the Participant for such shares of Stock.

     8.9 Restricted Stock granted pursuant to this Section 8 to Executive
Officers may be based on the attainment by the Company (or a Subsidiary or
division of the Company if applicable) of Performance Goals established by the
Committee.

SECTION 9. Stock Appreciation Rights

     9.1 The Agreement covering an Award of a Stock Appreciation Right, or SAR,
shall specify the grant price of the SAR, which may be fixed at the Fair Market
Value of a share of Stock on the date of grant or may vary in accordance with a
predetermined formula while the SAR is outstanding.

     9.2 Subject to the terms of the Plan, the Committee shall determine the
time or times at which and the circumstances under which an SAR may be exercised
in whole or in part (including based on the attainment of Performance Goals
established by the Committee and/or future service requirements approved by the
Committee) the time at which an SAR shall cease to be or become exercisable
following termination of employment or affiliation with the Company or upon
other conditions, the method of exercise, method of settlement, form of
consideration payable in settlement, method by or forms in which Stock will be
delivered or deemed to be delivered to a Participant, whether or not an SAR
shall be in tandem or in combination with any other Award, and any other terms
and conditions determined by the Committee.

SECTION 10. Other Stock-Based Incentive Awards

     10.1 Other forms of Awards valued in whole or in part by reference to, or
otherwise based on, shares of Stock (“Other Stock-Based Awards”) may be granted
either alone or in addition to other Awards under the Plan. The Committee may
also grant Participants the right to receive Deferred Shares that are
stock-based incentive grants in lieu of a cash deferral of bonuses.

14



--------------------------------------------------------------------------------



 



     10.2 Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the persons to whom and the time or times at
which such Other Stock-Based Awards shall be granted, the number of shares of
Stock to be granted pursuant to such Other Stock-Based Awards and all other
conditions of such Other Stock-Based Awards, including the attainment of
Performance Goals established by the Committee.

SECTION 11. Performance-based Compensation

     11.1 If and to the extent the Committee determines that an Award to be
granted to a Participant designated by the Committee as likely to be a Covered
Employee should qualify as “performance-based compensation” for purposes of Code
Section 162(m), the grant, exercise and/or settlement of such Award shall be
contingent upon the attainment of Performance Goals established by the Committee
and other terms set forth in this Section.

     11.2 Performance Goals shall be established not later than 90 days after
the beginning of any performance period applicable to such Award, or at such
other date as may be required or permitted for “performance-based compensation”
under Code Section 162(m). All determinations by the Committee as to the
establishment and attainment of Performance Goals shall be made in writing in
the case of any Award intended to qualify under Code Section 162(m). To the
extent required to comply with Code Section 162(m), the Committee may delegate
any responsibility relating to such Awards.

     11.3 Settlement of such Awards shall be in Stock, other Awards or other
property, in the discretion of the Committee. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Awards. The Committee shall specify the circumstances in which such
Awards shall be paid or forfeited in the event of termination of Service by the
Participant prior to the end of a Performance Goal period or settlement of such
Awards.

     11.4 It is the intent of the Company that Awards granted to persons who are
designated by the Committee as likely to be Covered Employees within the meaning
of Code Section 162(m) and regulations thereunder shall, if so designated by the
Committee, constitute “qualified performance-based compensation” within the
meaning of Code Section 162(m) and regulations thereunder. Accordingly, the
terms of this Section, including the definitions of Covered Employee and other
terms used herein, shall be interpreted in a manner consistent with Code Section
162(m) and regulations thereunder. The foregoing notwithstanding, because the
Committee cannot determine with certainty whether a given Participant will be a
Covered Employee with respect to a fiscal year that has not yet been completed,
the term Covered Employee as used herein shall mean only a person designated by
the Committee, at the time of grant of an Award, as likely to be a Covered
Employee with respect to that fiscal year. If any provision of the Plan or any
agreement relating to such Awards does not comply or is inconsistent with the
requirements of Code Section 162(m) or regulations thereunder, such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements.

     11.5 Notwithstanding any other provision of this Plan or of any other
agreement, contract, or understanding heretofore or hereafter entered into by a
Participant with the Company or any Affiliate, except an agreement, contract, or
understanding hereafter entered into by a

15



--------------------------------------------------------------------------------



 



Participant with the Company or any Affiliate that expressly modifies or
excludes application of this paragraph (an “Other Agreement”), and
notwithstanding any formal or informal plan or other arrangement for the direct
or indirect provision of compensation to the Participant (including groups or
classes of Participants or beneficiaries of which the Participant is a member),
whether or not such compensation is deferred, is in cash, or is in the form of a
benefit to or for the Participant (a “Benefit Arrangement”), if the Participant
is a “disqualified individual,” as defined in Section 280G(c) of the Code, any
Option, Restricted Stock, SAR or other Stock-based Award held by the Participant
and any right to receive any payment or other benefit under this Plan shall not
become exercisable or vested (i) to the extent that such right to exercise,
vesting, payment, or benefit, taking into account all other rights, payments or
benefits to or for the Participant under this Plan, all Other Agreements, and
all Benefit Arrangements, would cause any payment or benefit to the Participant
under this Plan to be considered a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code as then in effect (a “Parachute Payment”) and
(ii) if, as a result of receiving a Parachute Payment, the aggregate after-tax
amounts received by the Participant from the Company under this Plan, all Other
Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Participant without causing any
such payment or benefit to be considered a Parachute Payment. In the event that
the receipt of any such right to exercise, vesting, payment, or benefit under
this Plan, in conjunction with all other rights, payments, or benefits to or for
the Participant under any Other Agreement or any Benefit Arrangement would cause
the Participant to be considered to have received a Parachute Payment under this
Plan that would have the effect of decreasing the after-tax amount received by
the Participant as described in clause (ii) of the preceding sentence, then the
Participant shall have the right, in the Participant’s sole discretion, to
designate those rights, payments or benefits under this Plan, any Other
Agreements, and any Benefit Arrangements that should be reduced or eliminated so
as to avoid having the payment or benefit to the Participant under this Plan be
deemed to be a Parachute Payment.

SECTION 12. Rights in Event of Death or Disability

     12.1 Upon the death of a Participant, outstanding Awards granted to such
Participant may be exercised only by the executor or administrator of the
Participant’s estate or by a person who shall have acquired the right to such
exercise by will or by the laws of descent and distribution. No transfer of an
Award by will or the laws of descent and distribution shall be effective to bind
the Company unless the Committee shall have been furnished with written notice
thereof and with a copy of the will and/or such evidence as the Committee may
deem necessary to establish the validity of the transfer and an agreement by the
transferee to comply with all the terms and conditions of the Award that are or
would have been applicable to the Participant and to be bound by the
acknowledgments made by the Participant in connection with the grant of the
Award.

     12.2 During a Participant’s lifetime, the Committee may permit the
transfer, assignment or other encumbrance of an outstanding Option unless (a)
such Option is an Incentive Stock Option and the Committee and the Participant
intend that it shall retain such status, or (b) such Option is meant to qualify
for the exemptions available under Rule 16b-3 (non-transferability is necessary
under Rule 16b-3 in order for the award to so qualify and the Committee and the
Participant intend that it shall continue to so qualify).

16



--------------------------------------------------------------------------------



 



     12.3 Subject to any conditions as the Committee may prescribe, a
Participant may, upon providing written notice to the Secretary of the Company,
elect to transfer any or all Options granted to such Participant pursuant to the
Plan to members of his or her immediate family, including, but not limited to,
children, grandchildren and spouse or to trusts for the benefit of such
immediate family members or to partnerships in which such family members are the
only partners; provided, however, that no such transfer by any Participant may
be made in exchange for consideration.

     12.4 A Participant may file with the Committee a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant, the executor or administrator of the Participant’s
estate shall be deemed to be the grantee’s beneficiary.

SECTION 13. Tax Withholding

     13.1 Whenever shares of Stock are to be delivered pursuant to an Award, the
Company shall have the right to require the participant to remit to the Company
in cash an amount sufficient to satisfy any federal, state and local withholding
tax requirements related thereto. The Company and/or its Affiliate, as the case
may be, shall have the right to deduct such amounts from payments of any kind
otherwise due to the participant by the Company and/or its Affiliates.

     13.2 With the approval of the Committee, a participant may satisfy the
foregoing requirement by electing to have the Company withhold from delivery
shares of Stock having a value equal to the amount of tax to be withheld or by
delivering to the Company shares of Stock already owned by the participant. Such
shares of Stock shall be valued at their Fair Market Value as of the date that
the amount of tax to be withheld is determined. Fractional shares of Stock shall
be settled in cash. Such a withholding election may be made with respect to all
or any portion of the Stock to be delivered pursuant to an Award.

SECTION 14. Change of Control

     14.1 Notwithstanding anything in this Plan to the contrary, upon the
occurrence of a Change in Control, any Award carrying a right to exercise that
was not previously exercisable and vested shall become fully exercisable and
vested, and the restrictions and forfeiture conditions applicable to any other
Award granted under the Plan shall lapse and such Award shall be deemed fully
vested. Notwithstanding anything in the Plan to the contrary, upon the
occurrence of a Change in Control, the purchaser(s) of the Company’s assets or
stock may, in his, her, or its discretion, deliver to the holder of an Award the
same kind of consideration that is delivered to the stockholders of the Company
as a result of such sale, conveyance or Change in Control, or the Board may
cancel all outstanding Options in exchange for consideration in cash or in kind
which consideration in both cases shall be equal in value to the higher of

     a. the Fair Market Value of those shares of Stock or other securities the
holder of such Option would have received had the Option been exercised and no
disposition of the shares acquired upon such exercise been made prior to such
sale, conveyance or Change in Control, less the exercise price therefor; or

17



--------------------------------------------------------------------------------



 



     b. the Fair Market Value of those shares of Stock or other securities the
holder of the Option would have received had the Option been exercised and no
disposition of the shares acquired upon such exercise been made immediately
following such sale, conveyance or Change in Control, less the exercise price
therefor.

     14.2 Upon dissolution or liquidation of the Company, all Options and other
Awards granted under this Plan shall terminate, but each holder of an Option
shall have the right, immediately prior to such dissolution or liquidation, to
exercise his or her Option to the extent then exercisable.

SECTION 15. Securities Matters

     15.1 The Company shall be under no obligation to effect the registration
pursuant to the Securities Act of any interests in the Plan or any Stock to be
issued hereunder or to effect similar compliance under any state laws.
Notwithstanding anything herein to the contrary, the Company shall not be
obligated to cause to be issued or delivered any certificates evidencing Stock
pursuant to the Plan unless and until the Company is advised by its counsel that
the issuance and delivery of such certificates is in compliance with all
applicable laws, regulations of governmental authority and the requirements of
any securities exchange on which shares of Stock are traded. The Committee may
require, as a condition of the issuance and delivery of certificates evidencing
shares of Stock pursuant to the terms hereof, that the recipient of such shares
of Stock make such agreements and representations, and that such certificates
bear such legends, as the Committee, in its sole discretion, deems necessary or
desirable.

     15.2 The transfer of any shares of Stock hereunder shall be effective only
at such time as counsel to the Company shall have determined that the issuance
and delivery of such shares of Stock is in compliance with all applicable laws,
regulations of governmental authority, the requirements of any securities
exchange on which shares of Stock are traded. The Committee may, in its sole
discretion, defer the effectiveness of any transfer of Stock hereunder in order
to allow the issuance of such Stock to be made pursuant to registration or an
exemption from registration or other methods for compliance available under
federal or state securities laws. The Committee shall inform the Participant in
writing of its decision to defer the effectiveness of a transfer. During the
period of such deferral in connection with the exercise of an Option, the
Participant may, by written notice, withdraw such exercise and obtain the refund
of any amount paid with respect thereto.

     15.3 During any time that the Company has a class of equity security
registered under Section 12 of the Exchange Act, it is the intent of the Company
that Awards granted pursuant to the Plan and the exercise of Options granted
pursuant to the Plan will qualify for the exemption provided by Rule 16b-3 under
the Exchange Act. To the extent that any provision of the Plan or action by the
Board does not comply with the requirements of Rule 16b-3, it shall be deemed
inoperative to the extent permitted by law or deemed advisable by the Board, and
shall not affect the validity of the Plan. In the event that Rule 16b-3 is
revised or replaced, the Board may exercise its discretion to modify this Plan
in any respect necessary to satisfy the requirements of, or to take advantage of
any features of, the revised exemption or its replacement.

18



--------------------------------------------------------------------------------



 



SECTION 16. Amendment or Termination

     16.1 The Board may, at any time, suspend or terminate the Plan or revise or
amend it in any respect whatsoever; provided, however, that stockholder approval
shall be required if and to the extent the Board determines that such approval
is appropriate for purposes of satisfying Section 162(m) or 422 of the Code or
is otherwise required by law or applicable stock exchange requirements.

     16.2 Awards may be granted under the Plan prior to the receipt of such
approval, but each such grant shall be subject in its entirety to such approval
and no award may be exercised, vested or otherwise satisfied prior to the
receipt of such approval. Nothing herein shall restrict the Committee’s ability
to exercise its discretionary authority pursuant to Section 4, which discretion
may be exercised without amendment to the Plan. No action hereunder may, without
the consent of a Participant, reduce the Participant’s rights under any
outstanding Award.

SECTION 17. General Provisions

     17.1 No Awards may be exercised by a Grantee if such exercise, and the
receipt of cash or stock thereunder, would be, in the opinion of counsel
selected by the Company, contrary to law or the regulations of any duly
constituted authority having jurisdiction over the Plan.

     17.2 A bona fide leave of absence approved by a duly constituted officer of
the Company shall not be considered interruption or termination of service of
any Participant for any purposes of the Plan or Awards granted thereunder,
except that no Awards may be granted to an Employee while he or she is on a bona
fide leave of absence.

     17.3 No person shall have any rights as a stockholder with respect to any
shares of Stock covered by or relating to any Award until the date of issuance
of a certificate with respect to such shares of Stock. Except as otherwise
expressly provided in Section 6.4, no adjustment to any Award shall be made for
dividends or other rights prior to the date such certificate is issued.

     17.4 Nothing contained in the Plan or any Agreement shall confer upon any
Participant any right with respect to the continuation of employment by the
Company or interfere in any way with the right of the Company, subject to the
terms of any separate employment agreement to the contrary, at any time to
terminate such employment or to increase or decrease the compensation of the
Participant. No person shall have any claim or right to receive an Award
hereunder. The Committee’s granting of an Award to a participant at any time
shall neither require the Committee to grant any other Award to such Participant
or other person at any time or preclude the Committee from making subsequent
grants to such Participant or any other person.

     17.5 In addition to the remedies of the Company elsewhere provided for
herein, failure by a Participant (or beneficiary) to comply with any of the
terms and conditions of the Plan or the applicable Agreement, unless such
failure is remedied by such Participant (or beneficiary) within ten days after
notice of such failure by the Committee, shall be grounds for the cancellation
and forfeiture of such Award, in whole or in part, as the Committee, in its
absolute discretion, may determine.

19



--------------------------------------------------------------------------------



 



     17.6 Any Award agreement may provide that stock issued upon exercise of any
Awards may be subject to such restrictions, including, without limitation,
restrictions as to transferability and restrictions constituting substantial
risks of forfeiture as the Committee may determine at the time such Award is
granted.

     17.7 The validity and construction of the Plan and any Awards granted
hereunder shall be governed by the laws of the State of Texas, other than any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan and any Award granted hereunder to
the substantive laws of any other jurisdiction.

SECTION 18. Plan Effective Date

     18.1 The Plan shall become effective on the date of its adoption by the
Board of Directors of the Company subject to approval of the Plan by the holders
of a majority of the outstanding voting shares of the Company within twelve
(12) months after the date of the Plan’s adoption by said Board of Directors. In
the event of the failure to obtain such shareholder approval, the Plan and any
Awards granted thereunder, shall be null and void and the Company shall have no
liability thereunder.

     18.2 No Award granted under the Plan shall be exercisable until such
shareholder approval has been obtained.

     18.3 Neither the adoption of this Plan nor the submission of this Plan to
the shareholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements as the Board in its discretion determines
desirable, including, without limitation, the granting of stock options
otherwise than under this Plan.

SECTION 19. Plan Termination

     19.1 No Award may be granted under the Plan on or after the date which is
ten years following the effective date specified in Section 16, but Awards
previously granted may be exercised in accordance with their terms.

20